Exhibit 10.5
 

Employment Agreement    September 14, 2009

                                                                                   
Agreement dated September 14, 2009 by and between Universal Holdings, Inc a
Delaware Corporation, and Jeffrey A Beunier (the “Executive”).


WHEREAS, the Company recognizes that the Executive's talents and abilities are
unique, and are integral to the success of Universal Holdings, Inc and thus
wishes to secure the ongoing services of the Executive on the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
 
1.  
Employment: The Company hereby agrees to employ the Executive as the Chief
Executive Officer of the Company, and the Executive hereby accepts such
employment, on the terms and conditions set forth below.



2.  
Start Date: The Executive’s start date will be on or around September 14, 2009.



3.  
Compensation and Related Matters:



a.  
Base Salary. During the Employment Period, the Company shall pay the Executive a
base salary at the rate of not less than $200,000 per year (“Base Salary”).  The
Executive’s base Salary shall be paid in approximately equal installments every
two (2) weeks.  If the Executive’s Base Salary is increased by the Company, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this agreement.



b.  
Stock Compensation: Five Percent (5%) of the current outstanding and authorized
shares of Universal Holdings Inc. The restricted stock grant will vest over a
three year period quarterly, vesting the trailing calendar quarter at its
end.  There will be an initial vesting of 20% of the stock grant upon execution
of this agreement.



c.  
Over Riding Royalty Interests: One Percent (1%) overriding royalty interest
(‘ORRI’) on all acquired leases, wells, and properties (sourced by the Executive
and board approved) will be assigned to the Executive or an entity chosen by the
Executive upon the acquisition and/or development of the leases, wells or
properties.  The Company will assign the ORRI free and clear of any liens and
interests and the Company will no longer have any economic or legal interests in
the assigned ORRI (‘s).

 
d.  
Co-Investment: The Executive or an affiliate of the Executive will have an
option to co-invest (with Board Approval) in any and all of the company projects
on a well by well and lease by lease basis at cost.  The election to co-invest
must be made within ninety (90) days upon the completion of a well or
acquisition of a lease, well, or property and will date to the effective date of
the completion of the well or acquisition of a lease well or property.  The
Executive will be limited in acquiring a maximum of ten (10%) of any asset.

 
e.  
Annual Bonus: For each full fiscal year of the Company that begins and ends
during the Employment Period, and for the portion of the fiscal year of the
Company that begins in 2009 ("Fiscal Year 2009"), the Executive shall be
eligible to earn an annual cash bonus in such amount as shall be determined by
the Compensation Committee of the Board (the "Compensation Committee") (the
"Annual Bonus") based on the achievement by the Company of performance goals
established by the Compensation Committee for each such fiscal year (or portion
of Fiscal Year 2009), which may include targets related to the earnings before
interest, taxes, depreciation and amortization ("EBITDA"), hydrocarbon
production level, hydrocarbon reserve amounts of the Company; provided, that the
Annual Bonus shall be targeted no less than $100,000 (with board approval). The
Compensation Committee shall establish objective criteria to be used to
determine the extent to which performance goals have been satisfied.

 
f.  
Vacation: The Executive shall be entitled to four (4) weeks of vacation per
year. Vacation not taken during the applicable fiscal year (but not in excess of
three weeks) shall be carried over to the next following fiscal year.

 
g.  
Expenses: The Company will reimburse the Executive for all expenses related to
Company business, including, but not limited to travel, marketing,
communication, due diligence, legal fees and expenses, etc.

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Dedication of Time/Conflict of Interests:  During the Employment Period, the
Executive shall serve as the Chief Executive Officer of the Company, with such
duties, authority and responsibilities as are normally associated with and
appropriate for such a position. The Executive shall report directly to the
Board.
 
The Company acknowledges the Executive is not exclusively employed by the
Company and the Company acknowledges the Executive is currently active in a
number of activities related to the energy industry and will remain active in
activities not associated with the company.  These activities may or may not be
in conflict with the best interests of the Company.  The Company specifically
acknowledges the Executive is permitted to continue allocating time to business
activities outside of the Company and waives any and all conflicts of
interest(s) that may or may not exist or develop in the future.
 
The Executive acknowledges the Company is dependent upon his knowledge and skill
set and will dedicate a minimum of ten (10) hours per week to the Company’s
business.

 
5.  
Responsibilities: As the CEO of Universal Holdings, Inc, you will be responsible
for developing and implementing the Company’s business plan, locate and review
prospective acquisition targets, negotiate any and all required contracts and
agreements, oversee the development plan of all acquired properties, execute any
and all documents required to implement the Company’s business plan, and legally
bind the Company to any agreement or contract.  As such, you will have the
authority to reject or modify any acquisition or development plan.



6.  
At-Will Employment: The Executive’s employment with the Company would be on an
at-will basis.  If terminated for any reason other than Cause, the Company will
be responsible to provide the Executive a minimum of one 90 days  Base Salary as
severance payable immediately upon termination as well as any business expenses
incurred but not yet reimbursed.  Furthermore, the Company will release any and
all claims to any stock, ORRI or other compensation provided through the date of
termination or to which the Executive is entitled at the date of
termination.  The provisions of Section 9 will continue in full force for a
minimum period of Five (5) years after termination.  Cause is to be defined as
Gross Negligence, Fraud, or Gross Misconduct.



7.  
Location: You will be based in Denver, Colorado.  During the Employment Period,
the Company shall provide the Executive with an office if the need arises.  Upon
mutual agreement of the Executive and the Company, offices maybe relocated to a
different location.



8.  
Representations and Warranties: Company represents and warrants to Executive
that this Agreement has been duly authorized, executed and delivered by Company
and, assuming the due execution by Executive, constitutes a legal, valid and
binding agreement of Company, enforceable against Company in accordance with its
terms.



9.  
Indemnity:  The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that the Executive is or was a trustee, director or officer of the Company
or any predecessor to the Company or any of their affiliates or is or was
serving at the request of the Company, any predecessor to the Company or any of
their affiliates as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, limited liability company,
trust or other enterprise, including, without limitation, service with respect
to employee benefit plans, whether or not the basis of such Proceeding is
alleged action in an official capacity as a trustee, director, officer, member,
employee or agent while serving as a trustee, director, officer, member,
employee or agent, the Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by Delaware law, as the same exists or
may hereafter be amended, against all Expenses incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if the Executive has ceased to be an officer, director,
trustee or agent, or is no longer employed by the Company and shall inure to the
benefit of his heirs, executors and administrators.



 
 

--------------------------------------------------------------------------------

 
 
a.  
Expenses. As used in this Agreement, the term "Expenses" shall include, without
limitation unless deemed for cause, damages, losses, judgments, liabilities,
fines, penalties, excise taxes, settlements, and costs, attorneys' fees,
accountants' fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.



b.  
Enforcement. If a claim or request under this Section 9 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.



c.  
Advances of Expenses. Expenses incurred by the Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of the Executive
that the Company pay such Expenses, but only in the event that the Executive
shall have delivered in writing to the Company (i) an undertaking to reimburse
the Company for Expenses with respect to which the Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

 
d.  
The Company will maintain a Director’s and Officer’s Insurance Policy naming the
Executive as a covered party in amount deemed mutually sufficient to the Company
and the Executive. Executive will pursue the policy and its enforcement with
Board approval.

 
10.  
Survival of Certain Provisions: The representations, warranties and covenants
and indemnity provisions contained in Sections 8 and 9 of this Agreement and the
Company’s obligation to pay the Executive any compensation earned pursuant
hereto shall remain operative and in full force and effect regardless of any
completion or termination of this Agreement and shall be binding upon, and shall
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the indemnified parties and any such person.



11.  
Notices: Notice given pursuant to any of the provisions of this Agreement shall
be in writing and shall be mailed or delivered (a) if to the Company, at its
offices at 1353 Old Temescal Road, Suite 108, Corona, California 92881, and (b)
if to Executive, at its offices at 4001 E 3rd Ave, Denver, CO 80220.



12.  
Counterparts: This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.



13.  
Third Party Beneficiaries: This Agreement has been and is made solely for the
benefit of the Parties hereto, and their respective successors and assigns, and
no other person shall acquire or have any right under or by virtue of this
Agreement.



14.  
Validity: The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



15.  
Dispute Resolution: If a dispute arises out of or relating to this Agreement or
the breach of this Agreement, and if the dispute cannot be settled through
direct discussions, the Parties agree to first endeavor to settle the dispute in
an amicable manner by mediation. Mediation shall consist of an informal,
nonbinding conference or conferences between the Parties and the mediator
jointly, and at the discretion of the mediator, then in separate caucuses in
which the mediator will seek to guide the Parties to a resolution of the case.
The Parties shall attempt to select a mutually acceptable mediator. If the
Parties cannot agree upon a mediator, the Parties shall seek assistance in the
appointment of a mediator from the District Judge in the, State of Colorado.



a.  
Legal Fees and Expenses: If any contest or dispute shall rise between the
Company and the Executive regarding any provision of this Agreement, the Company
shall reimburse the Executive for all legal fees and expenses incurred by the
Executive in connection with such contest or dispute unless an unlawful act has
preceded, but only if the Executive prevails to a substantial extent with
respect to the Executive's claims brought and pursued in connection with such
contest or dispute. Such reimbursement shall be made as soon as practicable
following the resolution of such contest or dispute (whether or not appealed) to
the extent the Company receives reasonable written evidence of such fees and
expenses.



 
 

--------------------------------------------------------------------------------

 
 
16.  
Choice of Law, Jurisdiction and Venue: This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Colorado.
Any and all actions, suits, or judicial proceedings upon any claim arising from
or relating to this Agreement, subject to Paragraph 9 herein, shall be
instituted and maintained in the State of Colorado. Each party waives the right
to change of venue, or to file any action, suit or judicial proceeding in
federal court. Notwithstanding this provision, if it is judicially determined
that either party may file an action, suit or judicial proceeding in federal
court, such action, suit or judicial proceeding shall be in the Federal District
Court for the District of Colorado.



17.  
Miscellaneous: No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
the Executive and by a duly authorized officer of the Company, and such waiver
is set forth in writing and signed by the party to be charged. No waiver by
either party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive the Executive's termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. Except or otherwise provided in
Section 9 hereof, the validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Colorado without
regard to its conflicts of law principles



18.  
Section Headings: The section headings in this Employment Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.







The parties’ authorized representatives have executed this Agreement as of the
Effective Date, as defined above.




Jeffrey A
Beunier                                                                                  
Universal Holdings, Inc




By:
_____________________________                                                               By:   _______________________
Name:                                                                                  Name:
Title:                                                                                 Title:





 
 
 

--------------------------------------------------------------------------------

 